Title: To George Washington from a Secret Committee of the New York Convention, 13 August 1776
From: Secret Committee of the New York Convention
To: Washington, George



Sir
Poughkeepsie [N.Y.] Augt 13th 1776.

Your Excellencys Letter of the 21 Ulto arrived here at a Time when this Committee was dispersed and the Members gone different Ways on different Business—It was however sent by Express to Mr Jay who was then in Connecticut endeavouring to procure Cannon for the Defence of Hudson’s River and we have

the Pleasure of informing your Excellency that we have obtained ten twelve & ten six pounders with fifty Rounds of Shot for each Cannon—four of the twelves are now at Fort Montgomery.
We have paid a second Visit to the Forts and were pleased to find the Fortifications at the West Point opposite Fort Montgomery going on with Spirit, we think it a most important Post and are confident that if it be well Fortified & defended it will together with Fort Montgomery effectually secure that important Pass—the Attention which General Clinton has paid to that Work as well as other Objects of public concern merit approbation—Several of the Garrison have been put to exercising the Artillery and we hope a Number of good Matrosses will in that Way be made.
The Chain intended for the Sorrelle is arrived and will form a Quarter part of the one designed for Hudson’s River, the Iron for the Remainder is come to Hand, and the Smiths begin this Day to Forge it.
We have agreed to fix One End of it at Fort Montgomery and the other at the Foot of a Mountain called Anthony’s Nose—it will cross the River Obliquely, and for that Reason be less exposed to the Force of the Tide, & less liable to Injury from the Ships of the Enemy—the Length of the Chain will at least be 2100 Feet. We have purchased and are now fitting out two Sloops each of sufficient Force to manage a Tender, and have appointed Capt. Benson (who will be the Bearer of this Letter) Commander of the one and Capt. Castel of the other—the late Levies have so drained the Country of Men that we fear it will be impracticable to Man these Vessels unless the Officers be permitted to Inlist them from among the Levies—Between fifty and sixty Men for each Vessel will be sufficient—should this Expedient meet with your Excellency’s Approbation we flatter ourselves the Vessels would in a very short Time to be fit for Service.
We are much Obliged to your Excellency for communicating to us the agreable Intelligence of the Success attending the Bravery of our Carolina Friends, as well as for your constant and unwearied Attention to the Safety and Defence of this State. We have the Honor to be with the greatest Respect & Esteem—Your Excellencys most Obedt & Very Humbe Servts

By Order of the Committee
Robert Yates Chairman

